Thompson, J. P.,
concurs in the modification of the judgment upon the appeal by the wife, but dissents and votes to reverse the judgment insofar as appealed from by the husband and to award custody of the children of the parties to him, with the following memorandum: I respectfully dissent from that portion of the majority’s decision which would deny a transfer of custody-of the parties’ two children to the father. The judgment appealed from should be reversed insofar as it awarded custody to the mother. Upon consideration of all the *712relevant facts presented at the trial, I believe the best interests of the two children would be served by a change of custody from the mother to the father.
While Special Term’s determination on the issue of custody is entitled to great weight (e.g., Eschbach v Eschbach, 56 NY2d 167, 173; Ira K. v Frances K., 115 AD2d 699), an appellate court is not constrained to affirm its decision where it is contrary to the weight of the credible evidence (e.g., Matter of Louise E. S. v W. Stephen S., 64 NY2d 946; Freiman v Freiman, 99 AD2d 765, appeal dismissed sub nom. Bonnie F. v Herbert S., 62 NY2d 942; cf. Fruehwirth v Fruehwirth, 110 AD2d 678). Paramount among the circumstances to be considered in determining the best interests of the children is "the ability to provide for the [children’s] emotional and intellectual development, the quality of the home environment and the parental guidance provided” (Matter of Louise E. S. v W. Stephen S., supra, p 947; Eschbach v Eschbach, supra, p 172). In my view, the weighing of these various factors upon a careful and studied review of the record clearly indicates that an award of custody of the parties’ children to the father more nearly conforms to the weight of the evidence.
The evidence adduced at trial consistently indicated that the current custodial arrangement is likely to be detrimental to the welfare of the children because of the overly protective involvement of defendant’s mother with whom the defendant and the parties’ children reside. Indeed, even the defendant’s own expert testified that the defendant was emotionally dependent upon her mother and deferred to her with respect to decisions related to the care and rearing of the children. Furthermore, the record reveals that the domineering influence of the maternal grandmother led to the parties’ marital problems as well as to significant interference with the plaintiff’s ability to visit the children and participate in their upbringing.
Consistent with this evidence was the testimony of Dr. Allan I. Stempler who participated in the preparation of a court-ordered forensics report. Dr. Stempler testified that the forensic team concluded that the interaction between the defendant, her mother and the children was "creating a situation that would in the long run cause personality and emotional difficulties to be extensive in these children”. Furthermore, the actions of the defendant and her mother to frustrate the exercise of the plaintiff’s visitation rights provides strong evidence that custody is better placed with the plaintiff (see, e.g., Daghir v Daghir, 82 AD2d 191, affd 56 *713NY2d 938; Entwistle v Entwistle, 61 AD2d 380, appeal dismissed 44 NY2d 851).
The totality of circumstances requires that the plaintiff be awarded custody of the children and, therefore, I cast my vote to reverse so much of Special Term’s judgment as awarded custody to the mother.